        Case 2:15-cv-00437-ECM-JTA Document 143 Filed 10/02/20 Page 1 of 2




                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION


JAMES R. DOWNES, AIS #281824,                )
                                             )
           Plaintiff,                        )
                                             )
   v.                                        ) CIVIL CASE NO. 2:15-cv-437-ECM
                                             )
CARTER DAVENPORT, et al.,                    )
                                             )
           Defendants.                       )

                                         ORDER

         This cause is presently set for an evidentiary hearing on October 27, 2020

commencing at 10:00 a.m. in Courtroom 2F, Frank M. Johnson, Jr., Federal Building and

United States Courthouse Complex, One Church Street, Montgomery, Alabama. Upon

consideration of the Plaintiff’s witness list filed on July 22, 2020 (doc. 139), the Clerk of

this court is hereby DIRECTED to issue a subpoena to the following individuals for the

above-described evidentiary hearing:

                                   William Hammond
                                   c/o Easterling Correctional Facility
                                   200 Wallace Drive
                                   Clio, Alabama 36017

                                   Darryl Thomas
                                   c/o Easterling Correctional Facility
                                   200 Wallace Drive
                                   Clio, Alabama 36017
       Case 2:15-cv-00437-ECM-JTA Document 143 Filed 10/02/20 Page 2 of 2




                                            Jack Swiney
                                            c/o Easterling Correctional Facility
                                            200 Wallace Drive
                                            Clio, Alabama 36017

                                            Scott Ashley
                                            c/o Easterling Correctional Facility
                                            200 Wallace Drive
                                            Clio, Alabama 36017

                                            Cary Lee
                                            c/o Easterling Correctional Facility
                                            200 Wallace Drive
                                            Clio, Alabama 36017

                                            Matt Brewer
                                            c/o Easterling Correctional Facility
                                            200 Wallace Drive
                                            Clio, Alabama 36017

                                            Patrick Phillips
                                            c/o Easterling Correctional Facility
                                            200 Wallace Drive
                                            Clio, Alabama 36017

        It is further

        ORDERED that the United States Marshal execute and serve the necessary process

herein cited above.1

        DONE this 2nd day of October, 2020.

                                      /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE


1As  referenced in the order entered on May 28, 2020 “[w]hether the witness is subpoenaed by a party proceeding in
forma pauperis or not, Rule 45(c) requires that subpoenas must be accompanied by [various fees and expenses] or it
need not be obeyed. The witness will be so informed by the subpoena. It is the responsibility of the party requesting
the subpoena to provide the necessary fees to the clerk’s office for tender with the subpoena.” (Doc. No. 134 at 2).

                                                         2
